Case 2:20-cv-19047-JXN-ESK Document 38 Filed 07/29/21 Page 1 of 2 PageID: 1019

                                                                  DLA Piper LLP (US)
                                                                  One Liberty Place
                                                                  1650 Market Street
                                                                  Suite 5000
                                                                  Philadelphia, Pennsylvania 19103-7300
                                                                  www.dlapiper.com

                                                                  Courtney Gilligan Saleski
                                                                  Courtney.Saleski@dlapiper.com
                                                                  T 215.656.2431
                                                                  F 215.606.2046



July 29, 2021


The Honorable Julien Xavier Neals, U.S.D.J.
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re:    Potential Motion for a Temporary Restraining Order
       Smith & Wesson v. Grewal et al., No. 20-cv-19047

Dear Judge Neals:

        We represent Smith & Wesson in the above-referenced matter. In this case, Smith & Wesson
(among other things) raises threshold constitutional challenges to the New Jersey Attorney General’s
October 13, 2020 administrative subpoena (the “Subpoena”). Pending before Your Honor is
Defendants’ Motion to Dismiss Smith & Wesson’s Amended Complaint (ECF No. 29), which has
been fully briefed. We write with an update on the state court litigation, which may have an impact
on this Court’s docket. There is currently (as described more fully below) an interim stay granted by
the state appellate court of the state trial court’s order requiring production in compliance with the
Subpoena on August 2. If the stay is lifted, Smith & Wesson intends to move in this Court for a
temporary restraining order and preliminary injunction to stay enforcement of the Subpoena and
preserve the status quo.

        By way of background, two months after Smith & Wesson initiated this action, and before
this Court had the opportunity to resolve the threshold constitutional issues, the Attorney General
initiated state court proceeding to compel compliance with the same Subpoena. Although Smith &
Wesson asked the state court to stay the case pending adjudication in federal court, the state court
nevertheless ordered production of the very documents at issue here, wrongly and cursorily denying
Smith & Wesson’s cross motion to quash. Smith & Wesson quickly appealed, asking the Appellate
Division to stay the August 2, 2021 production deadline. The Appellate Division has granted Smith
& Wesson an interim stay. The emergent stay motion, as of yesterday, is fully briefed and pending
before that court. A decision could come any day that would require Smith & Wesson to produce the
documents on short notice.

       Given the important federal issues at stake—both constitutional and statutory—we write to
inform the Court that, if the Appellate Division denies our motion for a stay, we will be forced to
request that this Court enter a temporary restraining order and preliminary injunction to stay
enforcement of the Subpoena and preserve the status quo. Compelled production pursuant to this
unconstitutional Subpoena will cause irreparable harm and violate the very constitutional rights Smith
Case 2:20-cv-19047-JXN-ESK Document 38 Filed 07/29/21 Page 2 of 2 PageID: 1020




July 29, 2021
Page Two


& Wesson has petitioned this Court to protect. We recognize the effect that emergent filings like this
have on the Court and will endeavor to file as soon as possible if a stay is lifted so the Court has
adequate time to consider these important legal issues.

Respectfully submitted,



/s/ Courtney Gilligan Saleski

Courtney Gilligan Saleski
